Case 2:20-cv-03668-GW-GJS Document 3 Filed 04/24/20 Page 1 of 9 Page ID #:18


1
2
3
4
5
6
7
8
                                UNITED STATES DISTRICT COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
11       CARLOS A. VELSACO,
                                                         Case No. 2:20-cv-03668-GW (GJS)
12                     Petitioner
13              v.                                        ORDER TO SHOW CAUSE RE
14                                                        POSSIBLE DISMISSAL FOR
         G. JAIME,                                        LACK OF EXHAUSTION AND
15                     Respondent.                        NONCOGNIZABILITY

16
17
            On April 21, 2020, Petitioner filed a 28 U.S.C. § 2254 habeas petition in this
18
     District [Dkt. 1, “Petition”]. The Court has reviewed the Petition and the available
19
     record carefully. Having done so, it appears that the Petition suffers from
20
     fundamental defects that do not appear to be rectifiable with amendment and appear
21
     to require its dismissal, for the following reasons.1
22
23
                                              BACKGROUND
24
            The Court has carefully reviewed the Petition and the relevant state court
25
26
27   1
              Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts
     provides that a petition for writ of habeas corpus “must” be summarily dismissed “[i]f it plainly
28
     appears from the petition and any attached exhibits that the petitioner is not entitled to relief in the
     district court.”
Case 2:20-cv-03668-GW-GJS Document 3 Filed 04/24/20 Page 2 of 9 Page ID #:19


1    dockets2 and, as a result, has gleaned the following relevant information.
2           This case stems from a 2018 California conviction and sentence following a
3    jury trial. Petitioner was convicted of assault with a deadly weapon in Los Angeles
4    County Superior Court Case No. LA087550 and was sentenced to five years in state
5    prison on July 25, 2018. [Petition at 2.] Petitioner appealed (California Court of
6    Appeal Case No. B292716). His appellate counsel filed a Wende brief on January
7    11, 2019, and Petitioner voluntarily dismissed his appeal on February 11, 2019.
8           Several months later, on June 3, 2019, Petitioner filed a habeas petition in the
9    trial court. He alleges that he raised therein the three claims alleged in the instant
10   Petition. The trial court petition was denied on or about July 25, 2019.
11          Petitioner admits that he did not pursue any further state court direct or
12   collateral relief and that none of the claims alleged in the Petition have been
13   presented to the California Supreme Court. [Petition at 8, 10.] The state court
14   dockets confirm that, with respect to his present conviction, Petitioner has not filed
15   anything in the California Court of Appeal other than as indicated above and has
16   filed nothing in the California Supreme Court.
17
18                             PETITIONER’S HABEAS CLAIMS
19          Ground One: Pursuant to Gerstein v. Pugh, 420 U.S. 103 (1975), Petitioner’s
20   rights under the Fourth Amendment were violated, because he was arrested without
21   an arrest warrant.
22          Ground Two: Petitioner’s right to due process was violated because no arrest
23   warrant issued or was filed.
24          Ground Three: Appellate counsel provided ineffective assistance by failing to
25   raise the above claims in Petitioner’s direct appeal. Also, the State attorney failed to
26
     2
             Pursuant to Rule 201 of the Federal Rules of Evidence, the Court has reviewed the dockets
27
     available electronically for the Los Angeles County Superior Court, the California Court of
28   Appeal, and the California Supreme Court, in addition to reviewing the documents included in the
     Petition.
                                                     2
Case 2:20-cv-03668-GW-GJS Document 3 Filed 04/24/20 Page 3 of 9 Page ID #:20


1    advise Petitioner that he could raise these claims in a supplement to the Wende brief
2    filed by his appellate counsel.
3
4                           THE PETITION IS UNEXHAUSTED
5          Petitioner alleges that he stopped pursuing his claims at the trial court level
6    after he received a procedural denial of his trial court habeas petition, which the
7    Court’s review has confirmed. Federal courts may not grant habeas relief to a
8    person held in state custody unless the petitioner has exhausted his available state
9    court remedies as to each of the issues presented. 28 U.S.C. § 2254(b)(1)(A); Rose
10   v. Lundy, 455 U.S. 509, 518 (1982); Fields v. Waddington, 401 F.3d 1018, 1020 (9th
11   Cir. 2005). To satisfy the exhaustion requirement, a state prisoner must “fairly
12   present” his federal claim to the state courts, that is, give them a fair opportunity to
13   consider and correct violations of the prisoner’s federal rights. See Duncan v.
14   Henry, 513 U.S. 364, 365 (1995); Peterson v. Lampert, 319 F.3d 1153, 1155-56
15   (9th Cir. 2003) (en banc). A state prisoner seeking relief with respect to a California
16   conviction is required to “fairly present” his federal claims to the California
17   Supreme Court. See Baldwin v. Reese, 541 U.S. 27, 29 (2004) (a state prisoner must
18   fairly present his claim to a state supreme court having the power of discretionary
19   review).
20         Petitioner, admittedly, has failed to present his claims to the California
21   Supreme Court. As a result, the Petition is fully unexhausted. Petitioner alleges
22   that, because the trial court imposed a procedural default, its decision was “final”
23   and he therefore did not need to pursue further relief. [Petition at 8.] He is
24   mistaken, and as a result, his three claims are unexhausted.
25      When a habeas petition is fully unexhausted, as is the case here, the petitioner
26   has two options. He can voluntarily dismiss his petition without prejudice, so that
27   he may pursue exhaustion in the state courts and then return to federal court once his
28
                                                 3
Case 2:20-cv-03668-GW-GJS Document 3 Filed 04/24/20 Page 4 of 9 Page ID #:21


1    claims are exhausted.3 Alternatively, he may ask the Court to stay his case while he
2    pursues exhaustion in the state courts, pursuant to the Rhines stay procedure. See
3    Rhines v. Weber, 544 U.S. 269 (2005) (authorizing stays of “mixed” petitions); and
4    Mena v. Long, 813 F.3d 907 (9th Cir. 2016) (finding the Rhines stay procedure
5    applicable to fully unexhausted petitions). To obtain a Rhines stay, a petitioner must
6    show: (1) “good cause” for the failure to exhaust the claims at issue; (2) that the
7    unexhausted claims are “potentially meritorious”; and (3) and that the petitioner has
8    not engaged in “intentionally dilatory litigation tactics.” Rhines, 544 U.S. at 277-78.
9    The Supreme Court has cautioned that a Rhines stay should be afforded “only in
10   limited circumstances.” Id. at 277.
11         As set forth below, the Court has directed Petitioner to file a Response to this
12   Order to Show Cause. In his Response, Petitioner shall: state whether he believes
13   the Petition is exhausted and, if so, explain why; or state whether he concedes that
14   the Petition is unexhausted and, if so, indicate clearly which of the above two
15   options he wishes to exercise. Petitioner is cautioned that, at present, the Court
16   would be disinclined to grant a Rhines stay given that, as discussed below, the
17   claims alleged in the Petition fail on their faces, which would render element (2)
18   above unsatisfied. In addition, there is no apparent basis in the record for finding
19   that there was good cause for Petitioner’s failure to exhaust his claims, thus
20   rendering element (1) unsatisfied as well. Nonetheless, if Petitioner wishes to seek a
21   stay of this action and believes that he can satisfy the Rhines standard, he may
22   attempt to do so in his Response and the Court will consider his arguments
23   carefully.
24
25                          THE PETITION FAILS ON ITS FACE
26         Even if the Petition were exhausted or could be rendered exhausted if a stay
27
     3
28         Any new federal petition will be subject to the statute of limitations.

                                                     4
Case 2:20-cv-03668-GW-GJS Document 3 Filed 04/24/20 Page 5 of 9 Page ID #:22


1    issued, dismissal nonetheless would be warranted, because Grounds One and Two
2    are not cognizable and Ground Three plainly fails on its face.
3
4    Grounds One and Two:
5          The first and second claims of the Petition rest on the premise that Petitioner’s
6    Fourth Amendment and due process rights were violated, because he was arrested
7    without an arrest warrant having been issued. Thus, Petitioner complains of an
8    illegal “seizure” under the Fourth Amendment. Ground Two is not cognizable,
9    because the Due Process Clause is not an appropriate basis for Plaintiff’s illegal
10   seizure claim. “Where a particular Amendment provides an explicit textual source
11   of constitutional protection against a particular sort of government behavior, that
12   Amendment, not the more generalized notion of substantive due process, must be
13   the guide for analyzing such a claim.” Albright v. Oliver, 510 U.S. 266, 273 (1994).
14   The basis for Grounds One and Two is a seizure that allegedly was illegal under the
15   Fourth Amendment. Plaintiff has not properly stated a Fourteenth Amendment due
16   process claim, because any such claim is indistinguishable from the Fourth
17   Amendment right he asserts through Ground One. Accordingly, the only possible
18   federal habeas issue that can be considered based on Petitioner’s allegation of a
19   warrantless arrest is one arising under the Fourth Amendment. Ground Two, thus,
20   must be dismissed under Rule 4.
21         Petitioner’s Ground One Fourth Amendment claim, however, is not
22   cognizable, because it is barred by the Stone v. Powell doctrine. In Stone v. Powell,
23   428 U.S. 465 (1975), the Supreme Court held that “where the State has provided an
24   opportunity for full and fair litigation of a Fourth Amendment claim, a state prisoner
25   may not be granted federal habeas corpus relief on the ground that evidence
26   obtained in an unconstitutional search or seizure was introduced at his trial.” Id. at
27   494. Under Stone, “[a] Fourth Amendment claim is not cognizable in federal habeas
28
                                                5
Case 2:20-cv-03668-GW-GJS Document 3 Filed 04/24/20 Page 6 of 9 Page ID #:23


1    proceedings if a petitioner has had a full and fair opportunity to litigate the claim in
2    state court.” Ortiz-Sandoval v. Gomez, 81 F.3d 891, 899 (9th Cir. 1996).
3           To receive federal habeas consideration of a claim that the Fourth
4    Amendment has been violated by an illegal seizure and/or search, a petitioner bears
5    the burden of demonstrating that the state courts did not provide him with a full and
6    fair hearing. See Woolery v. Arave, 8 F.3d 1325, 1327-28 (9th Cir. 1993). In
7    determining this issue, “[t]he relevant inquiry is whether petitioner had the
8    opportunity to litigate his claim, not whether he did in fact do so or even whether the
9    claim was correctly decided.” Ortiz-Sandoval, 81 F.3d at 899 (emphasis added); see
10   also Gordon v. Duran, 895 F.2d 610, 613 (9th Cir. 1990) (as long as the petitioner
11   “had an opportunity in state court for ‘full and fair litigation’ of his fourth
12   amendment claim,” habeas relief is foreclosed on his claim that an unconstitutional
13   search and seizure occurred). California provides criminal defendants with a full and
14   fair opportunity to litigate their Fourth Amendment claims through the remedy
15   provided by California Penal Code § 1538.5. See Gordon, 895 F.2d at 613. More
16   importantly here, Petitioner expressly alleges that he moved to dismiss his criminal
17   case based on his present Fourth Amendment argument, i.e., that he had been
18   arrested without a warrant, and that the trial court judge denied the motion in or
19   about April 2018. [Petition at 7.]
20         Petitioner thus had a full and fair opportunity to litigate his Fourth
21   Amendment claim. Any disagreement that Petitioner has with the state court’s
22   decision on his Fourth Amendment claim does not make his claim cognizable on
23   habeas review. See Ortiz-Sandoval, 81 F.3d at 899; see also Siripongs v. Calderon,
24   35 F.3d 1308, 1321 (9th Cir. 1994) (petitioner’s argument challenging the validity
25   of his search “goes not to the fullness and fairness of the opportunity to litigate the
26   claim, but to the correctness of the state court resolution, an issue which Stone v.
27   Powell makes irrelevant”). Because Petitioner had a fair opportunity to and did, in
28   fact, litigate his Fourth Amendment claim in the trial court, Ground One is barred in
                                                 6
Case 2:20-cv-03668-GW-GJS Document 3 Filed 04/24/20 Page 7 of 9 Page ID #:24


1    this federal habeas proceeding. See Stone, 428 U.S. at 494; Terravona v. Kincheloe,
2    912 F.2d 1176, 1178 (9th Cir. 1990) (finding Fourth Amendment warrantless arrest
3    claim raised in federal habeas action to be barred by Stone v. Powell); Myers v.
4    Rhay, 577 F.2d 504, 507-09 (9th Cir. 1978) (claim that arrest was illegal because
5    warrant was defective, and thus the petitioner’s statements made incident to the
6    arrest should be excluded, held to be barred by Stone v. Powell); Sfara v. Herndon,
7    No. CV 09-3905-TJH (JEM), 2012 WL 2490, at *6 (C.D. Cal. April 18, 2012)
8    (Fourth Amendment claim of undue delay between warrantless arrest and judicial
9    probable cause determination held to be barred by Stone v. Powell), adopted by
10   2012 WL 1986090 (June 4, 2012).4
11          Accordingly, under Rule 4, the summary dismissal of Grounds One and Two
12   is required.
13
14   Ground Three:
15          In his third claim, Petitioner asserts that his appellate counsel provided
16   ineffective assistance by failing to raise Grounds One and Two on direct appeal.5 It
17   is axiomatic that an appellate attorney does not provide deficient performance,
18   within the meaning of the Sixth Amendment, by declining to raise weak or meritless
19   claims on appeal. See Jones v. Barnes, 463 U.S. 745, 751-54 (1983) (the Sixth
20   Amendment does not require that appellate counsel raise every colorable or non-
21
22   4
              In addition, contrary to Petitioner’s belief, the Fourth Amendment does not prohibit arrests
     without a warrant, as long as there is a prompt judicial determination of probable cause thereafter.
23   Gerstein, 420 U.S. at 113-14, 125; see also County of Riverside v. McLaughlin, 500 U.S. 44, 56
24   (1991) (a judicial determination of probable cause within 48 hours of arrest generally complies
     with Gerstein’s promptness requirement). Thus, even if Ground One were cognizable, it appears
25   to fail on the merits on its face.

26   5
             Petitioner also complains that the attorney for the State failed to provide him with advice
     that he could file a supplement to the Wende brief filed by Petitioner’s appellate counsel. This
27
     allegation does not come close to stating a federal constitutional violation, as the State’s attorney
28   had no obligation to so advise Petitioner. Thus, this aspect of Ground Three plainly fails on its
     face.
                                                       7
Case 2:20-cv-03668-GW-GJS Document 3 Filed 04/24/20 Page 8 of 9 Page ID #:25


1    frivolous claim, as effective appellate advocacy involves weeding out weaker claims
2    in order to focus on stronger ones); Morrison v. Estelle, 981 F.2d 425, 429 (9th Cir.
3    1992) (appellate counsel’s failure to raise an issue on appeal does not constitute
4    ineffective assistance if no constitutional violation has been shown, and thus,
5    counsel had no reasonable likelihood of success in arguing the issue); Boag v.
6    Raines, 769 F.2d 1341, 1344 (9th Cir. 1985) (failure to raise meritless argument on
7    appeal does not constitute ineffective assistance of counsel). In addition, an
8    ineffective assistance of appellate counsel claim fails the Sixth Amendment’s
9    prejudice requirement unless the petitioner can show that the omitted claims would
10   have been successful, namely, that, “but for” his appellate counsel’s omission of
11   these claims, there is a “reasonable probability” Petitioner “would have prevailed on
12   his appeal.” Smith v. Robbins, 528 U.S. 259, 285 (2000); Miller v. Keeney, 882 F.2d
13   1428, 1434 (9th Cir. 1989) (the appropriate inquiry is whether a specific argument
14   would have resulted in a “reasonable probability of reversal”).
15         As noted above, Ground Two is not cognizable, because an asserted Fourth
16   Amendment violation cannot be raised as a due process-based claim. As further
17   noted, Petitioner’s apparent belief that an arrest without a warrant is barred by the
18   Fourth Amendment is simply incorrect under Gerstein and Supreme Court
19   precedent. Neither prong of a Sixth Amendment violation – deficient performance
20   and/or prejudice – can be found based on appellate counsel’s failure to raise
21   Grounds One and Two on direct appeal. Accordingly, Ground Three fails to present
22   any basis for federal habeas relief and therefore, under Rule 4, should be dismissed
23   summarily.
24                                      *    *   *    *    *
25         As noted earlier, Rule 4 requires summary dismissal of a Section 2254
26   petition “[i]f it plainly appears from the petition and any attached exhibits that the
27   petitioner is not entitled to relief in the district court.” For the foregoing reasons,
28   summary dismissal of this action appears required here.
                                                 8
Case 2:20-cv-03668-GW-GJS Document 3 Filed 04/24/20 Page 9 of 9 Page ID #:26


1       Accordingly, Petitioner is ORDERED TO SHOW CAUSE why this action
2    should not be dismissed on the grounds of unexhaustion and/or noncognizability.
3    By no later than June 8, 2020, Petitioner shall file a Response to this Order To
4    Show Cause addressing these issues as follows: (1) if Petitioner concedes that the
5    Petition is unexhausted, he shall state so clearly and advise which of his two options
6    he elects, but if Petitioner disputes that the Petition is unexhausted, he must
7    demonstrate how it is exhausted; and (2) if Petitioner concedes that his claims are
8    not cognizable, he shall state so clearly, but if Petitioner contends that the claims are
9    cognizable, he must explain why.
10         Petitioner is explicitly cautioned that his failure to comply with this
11   Order will be deemed to constitute a concession that this action may be
12   dismissed summarily on the grounds of unexhaustion and/or the
13   noncognizability of his claims.
14         IT IS SO ORDERED.
15
16   DATED: April 24, 2020
17                                           __________________________________
                                             GAIL J. STANDISH
18                                           UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28
                                                 9
